The appeal herein is from a final decree dissolving an injunction and dismissing a bill of complaint which sought the cancellation of a mortgage and an accounting. Upon consideration of the record, arguments and briefs, no error being made to appear, it is ordered and decreed that the decree appealed from is affirmed.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL, and BUFORD, J. J., concur.
BROWN, J., dissents.
                     FIRST AND SECOND APPEAL                   ON PETITION FOR A REHEARING